 1                                 UNITED STATES DISTRICT COURT
 2                                        DISTRICT OF NEVADA
 3                                                   ***
 4    F.G. PINKSTON,                                                Case No. 2:20-cv-01747-EJY
 5                   Plaintiff,
                                                                               ORDER
 6          v.
 7    ANDREW SAUL,
 8                   Defendant.
 9

10          Before the Court is the parties’ Stipulation to Voluntary Remand Pursuant to Sentence Four
11   of 42 U.S.C. § 405(g) and to Entry of Judgment for Plaintiff. ECF No. 33. The parties have
12   stipulated to remand this case for further administrative action and request that the Court enter a final
13   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of
14   the Commissioner. Id. at 1–2.
15          Accordingly,
16          IT IS HEREBY ORDERED that the parties’ Stipulation to Voluntary Remand Pursuant to
17   Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment for Plaintiff (ECF No. 33) is
18   GRANTED.
19          IT IS FURTHER ORDERED that Plaintiff’s Motion for Reversal and/or Remand (ECF No.
20   30) is DENIED as moot.
21          IT IS FURTHER ORDERED that this action is REMANDED for further administrative
22   proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
23          IT IS FURTHER ORDERED that the Clerk of Court shall close this case and enter judgment
24   accordingly.
25          Dated this 29th day of June, 2021.
26
27
                                                    ELAYNA J. YOUCHAH
28                                                  UNITED STATES MAGISTRATE JUDGE
                                                       1
